Name: Commission Regulation (EC) No 2156/2002 of 4 December 2002 fixing the definitive aid on certain grain legumes for the 2002/2003 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  farming systems;  agricultural policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R2156Commission Regulation (EC) No 2156/2002 of 4 December 2002 fixing the definitive aid on certain grain legumes for the 2002/2003 marketing year Official Journal L 328 , 05/12/2002 P. 0008 - 0008Commission Regulation (EC) No 2156/2002of 4 December 2002fixing the definitive aid on certain grain legumes for the 2002/2003 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes(1), as last amended by Regulation (EC) No 811/2000(2), and in particular Article 6(1) thereof,Whereas:(1) Article 3 of Regulation (EC) No 1577/96 divides the maximum guaranteed area between lentils and chickpeas on the one hand and vetches on the other hand, allowing the unused balance of one maximum guaranteed area to be reallocated to the other maximum guaranteed area before an overrun is determined.(2) The maximum guaranteed area for lentils and chickpeas referred to in Article 3 of Regulation (EC) No 1577/96 was not exceeded in 2002/2003, whereas the maximum guaranteed area for vetches, increased by the unused balance of the maximum guaranteed area for lentils and chickpeas, was exceeded by 20,25 % in 2002/2003. The aid provided for in Article 2(2) of Regulation (EC) No 1577/96 should therefore be reduced proportionately for vetches for the marketing year in question.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The definitive aid for certain grain legumes for the 2002/2003 marketing year shall be EUR 181,00 per hectare for lentils and chickpeas and EUR 150,52 per hectare for vetches.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 206, 16.8.1996, p. 4.(2) OJ L 100, 20.4.2000, p. 1.